Title: John H. Woodward to Thomas Jefferson, 29 January 1810
From: Woodward, John H.
To: Jefferson, Thomas


          
            Sir.
            Charleston 
                     January 29, 1810
          
            I contemplate publishing, under the patronage of Dr 
                  David Ramsay, a succinct biography, of all the most eminent persons; who have done honor to our
			 national character. Should my design meet your ideas,
			 and you feel disposed to favor my undertaking, I would thank you for a catalogue of the names of such persons, as you may think worthy of being commemorated in such publication 
		  
          
            With very high regard Your obedient humble servant
            
                  John H. Woodward.
          
        